Citation Nr: 0901625	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  05-33 249	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California

THE ISSUES

1.  Entitlement to service connection for a disorder 
manifested by a leg length discrepancy.

2.  Entitlement to service connection for a bilateral (left 
and right) upper extremity disorder manifested by weakness 
and numbness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1993 to 
June 2004.  

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2008, the Board remanded the veteran's claims via 
the Appeals Management Center (AMC) in Washington, DC, to 
schedule him for a hearing at the RO before a Veterans Law 
Judge of the Board - also called a Travel Board hearing.  In 
the meantime, jurisdiction over the veteran's claims 
was transferred to the RO in Oakland, California, and he had 
his requested hearing there in November 2008 before the 
undersigned Veterans Law Judge (VLJ) of the Board.  A 
transcript of the proceeding is on file.  Moreover, he has 
since provided additional evidence and waived his right to 
have the RO initially consider it.  See 38 C.F.R. §§ 20.800, 
20.1304(c) (2008).  

Regrettably, the Board must again remand the veteran's claims 
to the RO via the AMC for still further development and 
consideration.




REMAND

Generally, service connection is granted if the evidence 
shows a current disability resulted from an injury or a 
disease that was incurred or aggravated during active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection is established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).  Some diseases on the other hand are 
chronic, per se, and therefore will be presumed to have been 
incurred in service, although not otherwise established as 
such, if manifested to a degree of ten percent or more within 
one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Disability that is proximately due to, the result of, or 
chronically aggravated by a service-connected condition shall 
also be service connected on this secondary basis.  See 38 
C.F.R. § 3.310(a) & (b).  See also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

In order to establish entitlement to service connection on 
this secondary basis, there must be:  (1) evidence of a 
current disability; (2) evidence of a service-connected 
disability; and (3) medical evidence establishing a nexus 
(i.e., link) between the service-connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998); McQueen v. West, 13 Vet. App. 237 (1999); Velez 
v. West, 11 Vet. App. 148, 158 (1998).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.

The Leg Length Discrepancy Claim

The first and perhaps most fundamental requirement for any 
service-connection claim is there must be competent evidence 
of the existence of the currently claimed disability.  Boyer, 
210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (service connection presupposes a current diagnosis of 
the condition claimed, to at least confirm the veteran has 
it).  Here, the veteran's VA medical records document that he 
has a current diagnosis of leg length discrepancy.  


Therefore, the determinative issue is whether this condition 
is related to his military service.  See Watson v. Brown, 4 
Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

The veteran's service treatment records (STRs) include his 
military enlistment examination report, dated in November 
1992, which shows that he entered service without any noted 
problems as to his lower extremities or spine, as might 
indicate a pre-existing leg length discrepancy.  And every 
veteran shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects noted at the time of the examination, acceptance and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the disease or injury existed before 
acceptance and enrollment, and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137.  Hence, the veteran is 
entitled to the presumption that this condition did not exist 
prior to service.

The Board sees the RO denied the veteran's claim because it 
found his condition to be a congenital defect - and 
therefore, by definition, necessarily pre-existed his 
military service.  And furthermore, congenital or 
developmental defects are not diseases or injuries within the 
meaning of applicable legislation and, thus, generally cannot 
be service connected as a matter of express VA regulation 
in the absence of additional disability due to aggravation 
during service by a superimposed condition.  38 C.F.R. §§ 
3.303(c), 4.9.  See also VAOPGCPREC 
82-90 (O.G.C. Prec. 82-90); Monroe v. Brown, 4 Vet. App. 513, 
514- 515 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 
(1995); VAOPGCPREC 67-90 (July 18, 1990); and VAOPGCPREC 11-
1999 (Sept. 2, 1999).



But the RO concluded the veteran's leg length discrepancy is 
a congenital defect without citing any medical authority 
supporting this conclusion as a general proposition or 
specifically as to his case.  Before making such a 
determination requiring medical knowledge, there must be 
competent medical evidence to establish this as fact.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA 
adjudicators cannot make their own independent medical 
determination).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  

Furthermore, the veteran's STRs document that his leg length 
discrepancy was discovered while in service.  See, e.g., the 
November 2003 orthopedic consultation.  

The record also shows the veteran's medical evaluation board 
(MEB) summary during service notes that an orthopedic surgeon 
had recommended the veteran begin wearing orthotics to 
address the symptomoly associated with his leg length 
discrepancy.  As he did not enter service wearing orthotics, 
this suggests there was a change in his condition while in 
service.  And so, even if there was competent medical 
evidence of record establishing that his disorder is, in 
fact, congenital, the fact that he entered service without 
any problems associated therewith, but subsequently developed 
problems relating thereto, suggests that, if this condition 
is congenital and, therefore, pre-existed his military 
service, perhaps this pre-existing condition was aggravated 
by his military service.  Even if it was, however, there 
would have to be aggravation beyond the condition's natural 
progression as temporary or intermittent flare-ups of a pre-
existing disease during service are not sufficient to be 
considered aggravation of the disease unless the underlying 
condition, as contrasted to symptoms, worsens.  See Jensen v. 
Brown, 4 Vet. App. 304, 306- 7 (1993); Hunt v. Derwinski, 1 
Vet. App. 292 (1991).

In either case, the evidence of record is insufficient for 
the Board to make these necessary medical determinations.



As to relating this condition to his military service, the 
veteran correctly acknowledges in his November 2008 hearing 
testimony that, as a layman, he is not competent to make a 
determination as to the origin of his disorder.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. 
West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

However, that said, the veteran's service records establish 
that while in service his primary military occupational 
specialty (MOS) was security forces journeyman and that his 
duties and responsibilities involved carrying bags and rough 
packs ranging towards 65 to 80 pounds.  Furthermore, the 
Board notes that he has musculoskeletal disorders, some of 
which are service connected, which reasonably raises the 
possibility this condition may be secondarily related to or 
aggravated by one of his service-connected disabilities.  
38 C.F.R. § 3.310(a) and (b); Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

So there is competent evidence the veteran has a current leg 
length discrepancy; evidence that it was first documented in 
service; and an indication it may be attributable to his 
military service either directly, as a result of his carrying 
heavy bags and sacks, secondarily as relating to his service-
connected musculoskeletal disorders, or as a matter of 
aggravation of a pre-existing condition by superimposed 
disease or injury.  Yet, the record does not contain 
sufficient competent medical evidence for the Board to make a 
decision on his claim; and so, he is entitled to a medical 
examination for a nexus opinion.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

The Bilateral Upper Extremity Condition Claim

Records show the veteran presented for treatment at Lompoc 
Hospital for weakness and numbness in his upper extremities 
in July 2003, November 2003, December 2003, and February 
2004.  All of that evaluation and treatment occurred while he 
was in the military since he was not discharged until June 
2004.



Moreover, the veteran's VA Progress Notes printed in May 2007 
provide that, as of February 2005, his active medical 
problems included cervical radiculopathy.  Therefore, there 
is competent evidence that may account for the currently 
claimed disability, i.e., cervical radiculopathy manifested 
by weakness and numbness in his upper extremities.  
Therefore, the determinative issue is whether this condition 
is attributable to his military service.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  

As further concerning this possible correlation, the record 
includes a January 2004 letter from a private physician, 
P.E., a Diplomat of the American Board of Neurology and 
Associate Clinical Professor at UCLA's School of Medicine.  
The letter discusses the numbness in "both [of the 
veteran's] upper extremities" and recommends to military 
medical personnel that he be provided an MRI.  He was in the 
military at the time of that recommendation for further 
clinical evaluation and workup.  Hence, the Board finds there 
is competent evidence of an in-service incurrence of his 
claimed condition.

And so, as there is competent evidence of current disability 
or persistent or recurrent symptoms of disability, evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Hence, he is entitled to a medical examination for a 
medical nexus opinion concerning this claim, too.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).



Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Schedule the veteran for an 
appropriate VA examination to obtain a 
medical opinion concerning the origin of 
his leg length discrepancy.  

In rendering this opinion, the examiner 
should address whether there is clear and 
unmistakable evidence that the veteran's 
leg length discrepancy pre-existed his 
military service, including because it is 
a congenital defect, and if it did, 
whether there also is clear and 
unmistakable evidence this pre-existing 
disorder was not aggravated (meaning 
chronically worsened or permanently 
increased in severity) during his active 
military service beyond its natural 
progression by superimposed 
disease/injury.  If aggravation is found, 
the examiner should attempt to quantify 
the extent of additional disability 
resulting from the aggravation.

The term "clear and unmistakable evidence" 
means "with a much higher certainty than 
'at least as likely as not' or 'more 
likely than not.'"

If the examiner determines the veteran's 
condition did not pre-exist his military 
service, including as due to a congenital 
defect, then he or she should provide an 
opinion as to whether it is at least as 
likely as not (i.e., 50 percent or greater 
probability) this disorder is related to 
the veteran's service in the military, 
either directly or secondary to any of his 
service-connected disabilities.

The term "at least as likely as not" does 
not mean merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against it.

The examiner should fully explain the 
basis of his or her opinion with reference 
to pertinent evidence in the record.  If 
the examiner cannot provide an opinion 
without resorting to speculation, he or 
she should indicate this in the report and 
state the reasons for being unable to do 
so.

The claims folder - including a complete 
copy of this remand, must be made available 
to the examiner for review of the pertinent 
medical and other history.  

When notifying the veteran of his 
scheduled VA examination, advise him that 
his failure to report for this 
examination, without good cause, may have 
detrimental consequences on his pending 
claim for service connection.  
See 38 C.F.R. § 3.655.

2.  Also schedule the veteran for an 
appropriate VA examination - possibly 
neurological, to obtain a medical opinion 
concerning the nature and origin of his 
bilateral upper extremity condition 
claimed to be manifested by weakness and 
numbness.  Have the designated examiner 
provide an etiology opinion as to whether 
it is at least as likely as not (meaning 
50 percent or more probable) that the 
veteran's current condition is related to 
his military service.

The term "at least as likely as not" does 
not mean merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against it.

The examiner should fully explain the 
basis of his or her opinion with reference 
to pertinent evidence in the record.  If 
the examiner cannot provide an opinion 
without resorting to speculation, he or 
she should indicate this in the report and 
state the reasons for being unable to do 
so.

The claims folder - including a complete 
copy of this remand, must be made available 
to the examiner for review of the pertinent 
medical and other history.  

When notifying the veteran of his 
scheduled VA examination, advise him that 
his failure to report for this 
examination, without good cause, may have 
detrimental consequences on his pending 
claim for service connection.  
See 38 C.F.R. § 3.655.

3.  Then readjudicate the claims in light 
of any additional evidence obtained.  If 
the claims are not granted to the 
veteran's satisfaction, send him and his 
representative a supplemental statement of 
the case and give them time to respond to 
it before returning the file to the Board 
for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




